Citation Nr: 0906327	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-36 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) compensation benefits in 
the amount of $595.00, to include whether the overpayment was 
properly created.

(The claim of entitlement to service connection for 
disfigurement due to facial scars is the subject of a 
separate Board remand.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from August 1981 to April 1983.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 decision of the Committee on Waivers 
and Compromises (Committee) of the VA Regional Office (RO) in 
Cleveland, Ohio, that denied a waiver of the recovery of an 
overpayment of VA compensation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its July 2005 decision, the Committee concluded that the 
Veteran was at fault in the creation of the overpayment at 
issue by continuing to receive and use compensation that 
included money VA paid him for a spouse to whom he was no 
longer married.  The Committee concluded that he was unjustly 
enriched and that it would not cause an undue hardship for 
him to repay the debt.  

In a January 2009 written statement, the Veteran's 
representative argued that VA, rather than the Veteran, was 
at fault in the creation of the overpayment at issue, thus 
raising the issue of whether the debt was properly created.  

The July 2005 Committee decision indicates that, on January 
3, 2002, VA received the Veteran's VA Form 21-686c adding his 
spouse as a dependent and that he "was reminded in this 
letter" to tell VA immediately of any changes in the number 
or status of his dependents.  The claims file does not 
include this letter.  Hence, further development is required 
to secure a copy for the Board's consideration.

Further, the representative points to a February 8, 2002 
Report of Contact of a telephone conversation between the 
Veteran and a VA representative that notes the Veteran's home 
address, and that his new spouse was added to his benefit.  
Notably, a February 28, 2002 award letter that advised the 
Veteran of additional benefits for his spouse and to notify 
VA immediately of any change in his dependency was not sent 
to the home address on the Report of Contact.  Nor were 
letters dated in October 2004 and on March 4, 2005, regarding 
an apportionment claim from the Veteran's former spouse, sent 
to that address.  

The March 4, 2005 letter advised the Veteran that he was 
overpaid and that he would be told of the exact amount.  In a 
March 9, 2005 signed statement, the Veteran advised VA of his 
correct mailing address.  On March 9, 2005, the RO received a 
copy of the Veteran's divorce papers, signed in September 
2004.  In a letter dated on March 9, 2005 and sent to the 
Veteran's correct home address, VA advised him of the 
termination of the apportionment to his ex-wife.  In a March 
19, 2005 letter, the VA Debt Management Center advised the 
Veteran of the amount of his overpayment.

The representative indicates that the Veteran argues that, if 
the February 28, 2002 RO letter, and the October 13, 2004 and 
March 4, 2004 letters, were sent to the correct address, the 
Veteran would have been able to avoid the creation of the 
overpayment.

It is unclear if VA properly notified the Veteran of his 
obligation to provide notice of his change in the status or 
number of his dependents.  Significantly, the file does not 
include the January 3, 2002 letter noted above, nor does it 
include letters from VA that advised the Veteran of cost of 
living increases in his VA compensation benefits for 2003 and 
2004, and the need to notify VA of any change in his 
dependents number or status.  Copies of these letters should 
be obtained and added to the file.

Finally, the veteran's 2005 financial status information is 
now stale.  A current report is required before appellate 
review may be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain an updated 
financial status report from the Veteran.  
Any financial status questionnaire 
provided should request detailed 
information regarding all current sources 
of income and expenses, to include rent, 
utilities, and food.  Supporting 
documentation such rental lease 
agreements, utility bills, and grocery 
receipts, etc., should be requested from 
the appellant.  He should be asked to 
identify any other types of welfare 
assistance received from the state or 
federal government, to include both cash 
assistance and assistance in any other 
form, including housing, food stamps, and 
payment of medical expenses through 
Medicaid or any other source.

2.  The RO/AMC should secure copies of the 
aforementioned January 3, 2002 letter, as 
well as copies of any VA correspondence 
sent to the Veteran in 2002, 2003 and 2004 
which advised him of any cost of living 
increase in his VA compensation.  The 
Board is particularly interested in 
ascertaining whether the appellant was 
notified after his marriage of his 
responsibility to promptly report any 
changes in his dependents.  

3.  After undertaking any additional 
development warranted by the responses of 
the Veteran, the RO/AMC should 
readjudicate the claim, to include 
consideration of whether the debt was 
properly created, and whether, in light of 
updated financial information, repayment 
of the overpayment of $595.00 would be an 
undue hardship.  The appellant and his 
representative should be provided with a 
supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond. Thereafter, the case should be 
returned to the Board for further 
appellate review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




